Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
6.	Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOYA et al. (US 2009/0153098, hereinafter TOYA) in view of SUNNYVALE et al. (US 5,714,866) and in further view of RAMKUMAR et al. (CN104009005A, hereinafter RAMKUMAR).

    PNG
    media_image1.png
    379
    552
    media_image1.png
    Greyscale

As per claim 1, TOYA discloses a power feeding device comprising: 
a power feeding coil (See Fig.1, Item#11); 
a control circuit (See Fig.6, Item#14, disclose a position detection controller, also see Item#17, discloses a full charge detection circuit inside the controller 14), wherein the power feeding device is configured to charge a storage battery with a wireless signal supplied by the power feeding coil (See fig.1 and 6, Items#11, disclose a wireless power transmission coil for providing wireless power to a portable electronic device 50 placed on the charging surface), a memory, wherein the memory comprises a transistor including a metal oxide containing indium in a channel formation region.
SUNNYVALE discloses a battery charger comprising a neural network and wherein the control circuit is configured to supply the estimated remaining capacity value to the neural network, wherein the neural network outputs a value corresponding to the supplied remaining capacity value to the control circuit, and wherein the control circuit is configured to determine a charge condition for the storage battery on the basis of the value and charge the storage battery under the determined charge condition (See Fig.8, Item#310 and Col.17, lines 29-41, disclose the microcontroller controls current output of the current source based on information from the intelligent fuzzy logic controller, the fuzzy logic controller determines the current based on the state of the battery, also see Col.18, lines 42-62, disclose using the data to train the neural network based on battery characteristics to determine the appropriate charging current), and a memory (See Abstract discloses the microcontroller comprising a read only memory, also see Col.17, line 10, disclose a memory comprising an  EEPROM 318).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by TOYA with that of SUNNYVALE by adding the neural network and controllable current source for the benefit of enhancing the charging efficiency by allowing the neural network to use battery characteristics to learn the best charging parameters for the battery. However TOYA and SUNNYVALE do not disclose a wherein the memory comprises a transistor including a metal oxide containing indium in a channel formation region. 
RAMKUMAR discloses a system comprising a memory wherein the memory comprises a transistor including a metal oxide containing indium in a channel formation region (See Claim 19, discloses a memory device comprising a transistor with a metal oxide containing indium in a channel region).
TOYA, SUNNYVALE and RAMKUMAR are analogous art since they all deal with device comprising memory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by TOYA and SUNNYVALE with that of RAMKUMAR by using the disclosed memory structure for the benefit of having a memory with low leakage current.

As per claims 2-3, Rejection of claim 1 applies to the same limitations, the claims also include a limitation that the charger handles a plurality of batteries and based on the detected results it selects which battery to charge, The examiner asserts that TOYA, SUNNYVALE and .

Allowable Subject Matter
7.	Claims 4-6 allowed.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED H OMAR/            Examiner, Art Unit 2859    

/EDWARD TSO/            Primary Examiner, Art Unit 2859